


110 HR 825 IH: To amend the Internal Revenue Code of 1986 to extend and

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 825
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand tax incentives for renewable fuels.
	
	
		1.Extension of alternative
			 technology vehicle creditSubsection (j) of section 30B of the
			 Internal Revenue Code of 1986 (relating to alternative motor vehicle credit) is
			 amended to read as follows:
			
				(j)TerminationThis
				section shall not apply to any property purchased after December 31,
				2014.
				.
		2.Extension and
			 expansion of alternative fuel vehicle refueling property credit
			(a)ExtensionSubsection
			 (g) of section 30C of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(g)TerminationThis section shall not apply to any
				property placed in service after December 31,
				2024.
					.
			(b)IncreaseSubsection
			 (a) of section 30C of such Code is amended to read as follows:
				
					(a)Credit
				allowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the applicable percentage of the cost of any qualified
				alternative fuel vehicle refueling property placed in service by the taxpayer
				during the taxable year.
					(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
						
							
								
									In the case of taxable years beginning
						during:The applicable percentage
						is:
									
									2007 through 201175
						percent
									
									2012 through 201650
						percent
									
									2017 through 202525
						percent.
									
								
							
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Extension of
			 Volumetric excise tax credit for alternative fuels; alternative fuel mixture
			 credit
			(a)Volumetric
			 excise tax creditParagraph (4) of section 6426(d) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(4)TerminationThis subsection shall not apply to any sale
				or use after September 30,
				2014.
					.
			(b)Alternative fuel
			 mixture creditParagraph (3) of section 6426(e) of such Code is
			 amended to read as follows:
				
					(3)TerminationThis subsection shall not apply to any sale
				or use for any period after September 30,
				2014.
					.
			(c)Conforming
			 amendmentParagraph (5) of section 6427(e) of such Code is
			 amended by adding and at the end of subparagraph (B), by
			 striking subparagraphs (C) and (D) and inserting the following new
			 subparagraph:
				
					(C)any alternative fuel or alternative fuel
				mixture (as defined in subsection (d)(2) or (e)(3) of section 6426) sold or
				used after September 30,
				2014.
					.
			(d)Biodiesel
			 producer creditSubsection (g) of section 40A of such Code is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2024.
			(e)Small ethanol
			 producer creditParagraph (1)
			 of section 40(e) of such Code is amended by adding at the end the following
			 flush sentence:
				
					In the
				case of the small ethanol producer credit under subsection (a)(3), the
				preceding sentence shall be applied by substituting December 31,
				2024 for December 31, 2010 and by substituting
				January 1, 2025 for January 1,
				2011..
			
